DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment filed on May 27, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-12. 
Claims 1-12 remain pending in this application.  

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how could the condenser lens (251 to 254) is capable of serving as the second optical element to “reflect” the return light as recited in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Alcock et al (US 2007/0098028 A1) in view of the US patent application publication by Elgcrona et al (US 2019/0252850 A1), the US patent application publication by Lu et al (US 2017/0017202 A1) and the US patent application publication by Teller et al (US 2010/0097534 A1).
Alcock et al teaches a laser system that is comprised of a plurality of laser light sources (37.1 to 37.6, Figure 8) to respectively emit light at different wavelengths, (please see paragraph [0031]), a current source to supply a drive current that implicitly includes a light source control section to selectively switch the laser light sources by controlling the current sources, (please see the abstract and paragraphs [0033] to [0034]), and a plurality of optical systems (38.1-38.6 and 39.1 to 39.6) disposed in optical paths of the respective laser light sources to reflect the light from the respective laser light sources to an incident end of an optical fiber (41.1) and to reflect return light reflected on the incident end to the respective laser light sources.  
Alcock et al further teaches that the laser system comprises a plurality of beam steering devices (38.1 to 38.6) that may adjust the amount of the return light.  Elgcrona et al in the same field of endeavor teaches a multi-wavelength laser system wherein a plurality of beam angle correction plates (7, 7’, 7”, Figure 1) and beam adjusting plates (8, 8’, 8”) that may adjust the 
Alcock et al also does not teach explicitly that the laser system is an observation apparatus for observing a culture wherein the apparatus is connected to the optical fiber and emit light from the optical fiber.  Lu et al in the same field of endeavor teaches a holographic observation apparatus for observing a sample (3, Figure 1) that is connected to a laser source (1, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Lu et al to allow the laser system of Alcock et al to be connect to a holographic observation apparatus for the benefit of allowing the laser system be utilized in an observation system to observe a sample or a culture.  
These references further do not teach explicitly that the current source to supply the drive current does not teach explicitly that the drive current is a superimposed alternating-current component.  Teller et al in the same field of endeavor teaches a laser system for a projection system wherein the laser sources are controlled by current sources that generate alternating current drive signal that alternating current drive signal comprises superimposed alternating current component, (please see paragraph [0032]).  It would then have been obvious to one skilled in the art to apply the teachings of Teller et al to modify the current source for controlling the laser sources to include superimposed alternating current to each laser light source for the benefit of reducing speckle noise, (please see paragraph [0032]).  

With regard to claims 3 and 4, Alcock et al in light of Elgcrona et al teach that the return light adjustment section adjusts the amount of the return light by changing an angle of the return light, (i.e. via the beam angle correction plates of Elgcrona et al) relative to an optical axis of each laser light source.  With regard to claim 4, the angle adjustment plate is capable of changing an angle of an optical axis of each laser light source relative to the respective optical system.  
With regard to claim 5, Alcock et al teaches that the laser system further comprises a plurality of dichroic mirrors (39.1 to 39.6) corresponding to the wavelength of each laser light source.  Alcock et al teaches that the plurality of dichroic mirrors is part of the optical system that is disposed facing the incident end of the fiber, (41.1).  Although this reference does not teach explicitly that the dichroic mirrors are separated from the optical system and are disposed between the optical system and the incident end of the fiber, such modification is considered obvious to one skilled in the art since to include additional dichroic mirrors in the optical path before the incident end of the optical fiber, specifically with the dichroic mirrors having a transmittance set based on the amount of the return light and based on the laser light source selected by the light source control section would have the benefit of controlling the transmittances of the laser light sources with different wavelengths.  
With regard to claim 6, Alcock et al further teaches to include lens element in the steering device between the respective light source and the respective optical system, (please see Figure 8).  Elgcrona et al also teaches to include lenses (5 and 6, Figure 1) disposed between the 
With regard to claim 7, Alcock et al teaches that the optical system comprises a plurality of dichroic mirrors (39.1 to 39.6, Figure 8) that the each is a reflection bandpass filter having a flat reflection surface to reflect the light from the laser light source corresponding to the optical system and to transmit the light from the other laser light sources.  
With regard to claim 9, these references do not teach explicitly that the alternating current component has the claimed frequency however such modification would have been obvious to one skilled in the art since the range of the frequency of the alternating current is related to the manner of operating the laser light source and it is within general level of skill in the art to operate the laser light source in desired manner.  
With regard to claim 10, Alcock et al teaches that the incident end of the optical fiber (41.1, Figure 3a) is a tapered surface (77, please see paragraph [0120]) inclined with an angle relative to an optical axis of the optical fiber.  Although this reference does not teach explicitly that the angle is in the range 30 to 70 relative to the optical axis of the optical fiber such modification would have been obvious to one skilled in the art for the benefit of eliminating possible interference with the individual lasers’ closed loop.  

With regard to claim 12, Lu et al teaches that the holographic observation apparatus that is comprised of an illumination optical system to cause the light emitted from the laser light source (1, Figure 1) that may be from the optical fiber of the laser system of Alcock et al wherein the holographic observation further includes an illumination optical system (2) cause the light emitted from the light source to transmit on an observation target object or sample (3) for interference of the transmitted light in a different positon of the observation target object or sample (3) and an image sensor (4) to acquire an interference figure produced by the light that has transmitted on the observation target object, (please see Figure 1).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcock et al Elgcrona et al, Lu et al and Teller et al  as applied to claim 1 above, and further in view of the US patent application publication by Biernath et al (US 2010/0328578 A1).
The laser system taught by Alcock et al in combination with the teachings of Elgcrona et al, Lu et al and Teller et al as described in claim 1 above has met all the limitations of the claim. 
With regard to claim 8, Alcock et al teaches that the optical system comprises a plurality of dichroic mirrors (39.1 to 39.6) that serve as reflection bandpass filter, (please see the abstract) to reflect the light from the laser light source corresponding to the optical system and to transmit the light from the other laser light sources.  It however does not teach explicitly that the mirrors Biernath et al in the same field of endeavor teaches an light illumination system that is comprised of a plurality of curved reflectors (88 to 86, Figure 6) that reflects and transmits a portion of the incident light, (please see Figure 6).  The reflectors may have a parabolic reflection surface, (please see Figure 3 and paragraph [0026]).  It would then have been obvious to one skilled in the art to apply the teachings of Biernath et al to modify the flat dichroic mirrors of Alcock et al to alternatively have a curved parabolic reflection surface for the benefit of redirecting the incident light with desired fashion.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872